Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 3/14/2021. With the amendments, claims 1-19 remain pending.  Claims 1 and 19 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/14/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
for attachment to a neck or head of a stringed instrument;
configured to be equipped with a plurality of string actuating members;
for biasing the members toward the strings for actuating the strings at the biasing means;
for the biasing means adjusting the string actuating member without releasing the capo from the stringed instrument.
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The applicant teaches forms of clamps with for attaching the capo to the neck or head of the musical instrument with a receptacle that opens to receive the neck or head and closes to clamp on. The applicant teaches forms of biasing clamps with receptacles for receiving rod shaped string pressing members for each strings, where the rod members can with tension released slide, moving the string touch part along the instrument neck. The means in figure 4 for setting tension is thumb screws, and the capo clamp has an independent thumb screw on its 
Since claim 1 recited several functions without a structure for the performing the function, it is reasonable to invoke this section to indicate the scope of patent coverage provided is to breadth of the disclosure and any reasonable facsimile of the recited embodiments.
Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for capo for attachment to a neck or a head of a stringed instrument, wherein the capo is configured to be equipped with a plurality of string actuating member members, wherein each string actuating member is associated with one string of the stringed instrument, wherein the string actuating member is an elongated member held to the capo by a biasing means such that said string actuating member extends through the biasing means and along an extension direction of the neck when the capo is attached to the stringed instrument, wherein said string actuating member is adjustable in a linear direction along said extension direction of the neck at the biasing means, wherein each string actuating member is separately adjustable along the length of the string, wherein the string actuating member is biased, at the biasing means, towards the string by a spring element or an elastic member, and wherein the string actuating member is adjustable at the biasing means without releasing the capo from the stringed instrument.
The closest related art (different from the first version of the claim) is now Urbank (U. S. Patent 4,195,546). The key limitation for claim 1 is “said string actuating member extends through the biasing means”; wherein the string actuating member is biased, at the biasing means, towards the string by a spring element or an elastic member.
Urbank lacks a separate spring element or an elastic member through which the string actuation member is adjustable at the biasing means.
Urbank claims (a) a body adapted to lay on the head of the instrument … (string actuation members) (i) having a tip end for pressing on a string and  (ii) adapted for yieldingly contacting the body when the tip end presses on a string. The biasing is a function of the holder and the body 12  that lays on the head.  
The prior art are the references cited in the IDS from the applicant dated 3/15/2021.  
Each of these are different from the amended form of claim 1 for other limitations. In Capuano, Mario ITRM20140078 string actuation member and the biasing member are each at the end of a bar that slides through the capo. In Thome, Martin Roy, GB 2349010, you have to loosen the capo to adjust string actuation member and the member is rigidly attached and not held by a spring or elastic biasing means.  In Ryan (U. S. Patent 9,424,817) the string actuating member does not slide through, but pivots and has a sliding actuator. 
The applicant supportively illustrates the form of the capo in figure 8, where the biasing member is 4. The form of capo is advantageous over Ubank in that it does not require the body member laying in the head of the instrument to assist the biasing of the string actuation member by the spring tension in the elongate spring actuation members.
Claim 1 is considered to be non-obvious with respect to closest related prior art. 
Claims 2-18 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Claim 19 is allowable for a guitar, comprising: 
a neck; 
a head; and 
a capo attached to the neck or the head, the capo is configured to be equipped with a plurality of string actuating member members, wherein each string actuating member is associated with one string of the guitar, wherein the string actuating member is an elongated member held to the capo by a biasing means such that said string actuating member extends through the biasing means and along an extension direction of the neck when the capo is attached to the stringed instrument, wherein said string actuating member is adjustable in a linear direction along said extension direction of the neck at the biasing means, wherein each string actuating member is separately adjustable along the length of the string wherein the string actuating member is biased, at the biasing means, towards the string by a spring element or an elastic member, and wherein the string actuating member is adjustable at the biasing means without releasing the capo from the stringed instrument.
Claim 19 is reasonably the guitar with the capo of claim 1 attached to it.   Claim 19 is allowable for the reapplied to claim 1 and the further recited elements of the combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 30, 2021